 SOUTHWEST COMMUNITY HOSPITAL351Southwest Community Hospital and Service Employ-ees International Union LocalNo. 579, AFL-CIO.Case 10-RC-10203July 22, 1975DECISION AND DIRECTION OF SECONDELECTIONBY MEMBERSFANNING, JENKINS, AND PENELLOThe petition in the above-entitled proceeding wasfiled on November 11, 1974. Pursuant to a Stipula-tion for Certification Upon Consent Election ap-proved November 26, 1974, an election by secret bal-lot was conducted on December 20, 1974, among theemployees in the stipulated appropriate unit.' Uponconclusion of the balloting, the parties were fur-nished a tally of ballots which shows that of approxi-mately 275 eligible voters, 73 cast valid votes for thePetitioner, 12 cast valid votes for the Intervenor,' and88 cast valid votes against the participating labor or-ganizations. There were 42 challenged ballots, andno void ballots. Thus, the challenged ballots weresufficient in number to affect the results of the elec-tion.On December 30, 1974, the Petitioner filedtimely objections to theelection.Pursuant to Section 102.69 of the Board's Rulesand Regulations,Series 8,as amended,the RegionalDirector for Region 10 caused an investigation to bemade concerning the objections and challenged bal-lots.On February 3, 1975, the Regional Director is-sued and served on the parties his Report on Objec-tions and ChallengedBallots.In his report, theRegional Director approved the Intervenor's with-drawal of its challenges and from further participa-tion in the proceeding. He also adopted the parties'stipulation as to the eligibility of two challenged vot-ers and as to the ineligibility of five challenged vot-ers.Three additional challenged voters were foundineligible to vote. The 32remainingchallenged bal-lots remained determinative, and the Regional Direc-tor recommended to the Board that a hearing be heldto resolvethe issuesraised thereby due to the immi-nent possibility of therecurrenceof challenges tothese employees in another election and inasmuch asthe classifications involve the duties of hospital cleri-cal workers. Attached to his report was a copy of astipulation to set aside election entered into by the1 "All licensedpractical nurses,nurses' aides, orderlies,ward clerk, house-keeping,dietaryand maintenance employeesemployed by the Employer atitshospitalfacilitylocated at 501 Fairburn Road, S.W., Atlanta,Georgia,but excluding all professional employees,office clerical employees,guardsand supervisors as defined inthe Act."2 Laborers'InternationalUnion of NorthAmerica,Local No. 438, AFL-CIOparties and approved by the Regional Director onJanuary 31, 1975, wherein it was agreed that the elec-tion held on December 20, 1974, be set aside and thata second election be held in the aforesaid stipulatedunit .3 In his report the Regional Director also recom-mended that upon resolution of the 32 remainingchallenges, and after a revised tally of ballots hadissued, in the event that Petitioner did not receive amajority of the valid ballots cast, the election shouldbe set aside in accordance with the stipulation of theparties and a second election should be conducted.On February 27, 1975, the Board, by its DeputyExecutive Secretary, in the absence of exceptions totheRegional Director's report, issued an order di-recting hearing in which it adopted the RegionalDirector's recommendations as contained in his re-port, thereby sustaining the challenges to the ballotsof the eight ineligible voters, and overruling the chal-lenges to the ballots of two other employees. TheBoard deferred the opening of the 2 challenged bal-lotspending resolutions of the 32 remaining chal-lenged ballots. The Board ordered that a hearing beheld and authorized the Regional Director to issuenotice thereof.On March 5, 1975, the Regional Director issued anotice of hearing. Pursuant to said notice, a hearingwas held before Hearing Officer George L. Card, Jr.,in Atlanta, Georgia, on March 25, 26, and 27, 1975.Both parties and the Regional Office were repre-sented at the hearing and were allowed full opportu-nity to participate, to examine and cross-examinewitnesses,and to introduce proof. On April 29, 1975,the Hearing Officer issued and served on the partieshisReport and Recommendations on ChallengedBallots. In his report, the Hearing Officer found thatof the remaining 32 employees in issue 10 were eligi-ble and 22 were ineligible voters. He further foundthat even were all 12 ballots of the employees foundto be eligible cast in favor of the Petitioner, it wouldstillnot have a majority of the valid votes cast andtherefore it would be unnecessary to recommend thatany ballots be opened and counted. Thereafter, theEmployer filed exceptions to the Hearing Officer'sreport and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.At the hearing the Employer moved to dismiss theJ In the stipulation to set aside election the parties agreed to waive theright to file exceptions to the Regional Director's report and any right to ahearing on challenged ballots involving employees about whose eligibilitytheyhad agreed.219 NLRB No. 56 352DECISIONSOF NATIONALLABOR RELATIONS BOARDpetitionand/or suspend the proceeding on thegrounds that this matter should be considereddenovoat such time as the Board issued its guidelinesfor unit determination in health care facilities. It fur-ther moved to dismiss the petition on the ground thatthere was no apparent agreement or mutuality of un-derstanding between the parties as evidenced by areading of the stipulated appropriate unit and theresultant"inordinate"number of challenged ballotsin the election. The Hearing Officer denied theEmployer'smotion and on March 27, 1975, theBoard, by its Assistant Executive Secretary, deniedthe Employer's request for leave to appeal ruling ofHearing Officer denying its motion to suspend pro-ceedings pending Board disposition of hospital unitcases.The Employer has renewed its motion beforethe Board.For the reasons set forth inOtis Hospital, Inc.,219NLRB No. 55, even though the stipulation desig-nates a unit not in conformity with the determina-tionsmade in our lead hospitalcaseswhich werecontested, we will give effect to the stipulation here-in 4The Hearing Officer included in the unit a labora-tory receptionist, an inventory control clerk, a radiol-ogy receptionist, an emergency room clerk, a house-keeping team crew leader who works as a custodianand delivers messages,a linen"supervisor,"a respi-ratory therapy technician, the respiratory departmentsecretary, a respiratory therapist, and the assistant tothe chiefengineer.The Hearing Officer excludedfrom the unit a therapeutic dietician. In the absenceof exceptions,we adoptpro formatheHearingOfficer's conclusions with regard to these employees.In addition, the Hearing Officer excluded from theunit certain medical records employees, business of-ficeemployees, admissions employees, a nursingservices division employee, and patient service em-ployees. The Employer has excepted to these exclu-sions on the groundthat theyare inconsistent withthe Board's recently issued lead cases establishingguidelines to units of employees appropriate for col-lective bargaining in the private health care field.The Board has reviewed the entire record in lightof the exceptions and brief and the aforementionedlead cases and hereby adopts the Hearing Officer's4Member Penello would not find the parties' stipulation setting forth aunit limitedto LPN's,nurses aides,orderlies,ward clerk,housekeeping,dietary,and maintenance employeesto be contraryto Board policy. How-ever,in the absence of such a clear stipulation by the parties,he would notfind such a unit to be appropriate since it fails to include all the nonprofes-sionals with the exception of business office clericals in one unit and there-fore would result in the kind of proliferation that the Congress has admon-ished theBoardto prevent.In view of the circumstances herein,where sucha clear stipulation exists to which the Employer has agreed on two occa-sions,Member Penello would deem the unit to be appropriate.findings and recommendations as amplified herein.Medical records employees:We agree with theHearing Officer's exclusion of the medical recordsemployees based on the fact that Charles Palmer, theEmployer's administrative assistant to the personneladministrator, testified that these employees spent 90percent of their time in the medical records office;Peggy Florence, the supervisor of these six employ-ees, stated that one of the employees spent "justabout all day" in the office and the other five em-ployees spent "the biggest majority of the day" in theoffice; their time spent on the patient floors filing orsearching for records is miniscule and is but inciden-tal to their office duties; the medical records depart-ment is located on the first floor near the businessand admissions offices; the employees do not needany special training in terminology in order to behired; only one employee has any specialized train-ing in coding and this was acquired at a 2-day codinginstitute; one of the employees has daily contact withthe admissionsemployees who are included in theunit; their duties are essentially clerical in nature;and they do not perform medical care duties. Inthese circumstances,we have determined that themedical records employees do not share a sufficientcommunity of interest with the unit employees to in-clude them in the unit.'Business office clericals:We agree with the HearingOfficer that the output control clerk, revenue controlclerk, collections coordinator, cashier, and accountspayable clerk, who are all employed in the businessofficewhich is a part of the Employer's financialservices department, should be excluded as they per-form "mainly business-type functions," 6 and there-fore have an insufficient community of interest withthe unit employees.Admissions office employees:We agree with theHearing Officer that the patient coordinator and twopatient representatives who are employed in the ad-missionsoffice should be excluded from the unit asthey perform clerical functions not related to themedical care and treatment of patients; their patientcontact is mainly in the nature of information gather-ing relative to the fulfillment of their clerical duties;they share common supervision with the business of-fice employees; their office is adjacent to the busi-ness office; they have frequent contact with the em-ployees in the business office; and they spend most5Cf.Sisters of St. Joseph of Peace,217 NLRB No. 135 (1975); seeMercyHospitals, of Sacramento, Inc.,217 NLRB No. 131 (1975);Extendieare ofWest Virginia, Inc., d/b/a St. Luke's Hospital,203 NLRB 1232 (1973);Na-tionalMedical Hospitals,Inc., ofSan Diego,d/b/a Chico Community Memo-rialHospital,215 NLRB No. 155 (1974).6 SeeMercy Hospitals, supra; Mt. Airy Foundation, d/b/a Mt. Atry Psychi-atric Center,217 NLRB No. 137 (1975);St.Catherine's Hospital of Domini-can Sisters of Kenosha,Wisconsin, Inc.,217 NLRB No. 133(1975);Newing-ton Children's Hospital,217 NLRB No. 134 (1975). SOUTHWEST COMMUNITY HOSPITAL353of their time in the admitting office?Nursing services employee:We agree with the Hear-ing Officer that the staffing clerk in the nursing serv-icesdirector's office should be excluded from theunit as her duties are primarily clerical in nature; sheworks primarily in the administrative office which isadjacent to the business office; her floor contact iswith supervision alone; and her contact with unitemployees is over the telephone in the nature of in-formation gathering as to their availability relative tothe fulfillment of her clerical duties.8Patient services employees:We agree with the Hear-ingOfficer that the PBX operator/receptionistsshould be excluded from the unit as having an insuf-ficient community of interest with the unit employeesas they are essentially engaged in "mainly business-7 SeeSistersof St. Joseph ofPeace,supra;MercyHospitals,supra,StCatherine'sHospital,supra;NationalMedical Hospitals,Inc., supra,JacksonManor Nursing Home,Inc., etc.,194 NLRB 892(1972);The Swanholm, anOperationof the MartinLuther Foundation,186NLRB 45 (1970);NorthDade Hospital,Inc., etc.,210 NLRB 588 (1974).8 SeeMercy Hospitals,supra;Sisters of St. Joseph of Peace,supra, andNewingtonChildren'sHospital,supra.type functions" in that they answer the telephones,give information to visitors, patients, and physicians,keep a file on patient roomassignments,sort anddeliver incoming mail, pick up outgoing mail andprocess it for mailing, and assist the excluded patientservice representatives with the preadmission proce-dure; their functions overlap with the excluded pa-tient representatives; and they are located on the firstfloor near the admissions and business offices?Accordingly, as our resolution of the challengesmakes it unnecessary to open and count any ballotssince evenif all 12 ballots of the employees found tobe eligible were cast in favor of the Petitioner itwould still not have a majority of the valid votes cast,and since the parties in their stipulation to set asideelection agreed that the election held on December20, 1974, would be set aside and that a second elec-tion would be held in the aforesaid stipulated unit,we shall direct that a second election be held.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]9 SeeMercyHospitals,supra,Sisters of St Joseph of Peace, supra, StCatherine'sHospital, supra